TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 22, 2020



                                      NO. 03-19-00285-CV


                                 Barbara Thompson, Appellant

                                                  v.

                                       Noah Davis, Appellee




       APPEAL FROM THE 423RD DISTRICT COURT OF BASTROP COUNTY
             BEFORE JUSTICES BAKER, KELLY, AND SHANNON
                AFFIRMED -- OPINION BY JUSTICE SHANNON




This is an appeal from the judgment signed by the trial court on April 1, 2019. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

judgment. Therefore, the Court affirms the trial court’s judgment. Appellant shall pay all costs

relating to this appeal, both in this Court and in the court below.